 1   MANDOUR & ASSOCIATES, APC
     Joseph A. Mandour (SBN 188896)
 2
     Email: jmandour@mandourlaw.com
 3   Ben T. Lila (SBN 246808)
     Email: blila@mandourlaw.com
 4   8605 Santa Monica Blvd., Suite 1500
 5   Los Angeles, CA 90069
     Telephone: (858) 487-9300
 6
     Attorneys for Plaintiff,
 7   Scott and Addison, LLC
 8
     LAW OFFICE OF MICHAEL A. LONG
 9   Michael A. Long, Esq. (SBN: 266555)
10   1920 Hillhurst Avenue, #1139
     Los Angeles, CA 90027
11   Telephone: (310) 625-3395
12   Email: mlong@aexius.com
     Attorney for Defendant, PINKBLUSH.COM
13
14                       UNITED STATES DISTRICT COURT

15                     CENTRAL DISTRICT OF CALIFORNIA
16
     SCOTT AND ADDISON, LLC, a                     Case No. 8:20-cv-01160-SB-DFM
17
     California limited liability company,
18
19
                        Plaintiff,                 STIPULATED PROTECTIVE
                                                   ORDER
20               v.
21
     PINKBLUSH.COM, an unknown                     DISCOVERY MATTER
22   entity,
23
                        Defendant.
24
25
26
     ///
27
     ///
28   ///

                                                            Civil Case No. 8:20-cv-01160-SB-DFM
                                                           [STIPULATED PROTECTIVE ORDER
                                             -1-
 1   1.    PURPOSES AND LIMITATIONS
           Discovery in this action may involve production of confidential, proprietary,
 2
     or private information for which special protection from public disclosure and from
 3
     use for any purpose other than prosecuting this litigation may be warranted.
 4
     Accordingly, the parties hereby stipulate to, and petition the Court to, enter the
 5
     following Stipulated Protective Order. The parties acknowledge that this Order
 6
     does not confer blanket protections on all disclosures or responses to discovery and
 7
     that the protection it affords from public disclosure and use extends only to the
 8
     limited information or items that are entitled to confidential treatment under the
 9
     applicable legal principles. The parties further acknowledge, as set forth in Section
10
     12.3, below, that this Stipulated Protective Order does not entitle them to file
11
     confidential information under seal. Civil Local Rule 79-5 sets forth the
12
     procedures that must be followed and the standards that will be applied when a
13
     party seeks permission from the court to file material under seal.
14
15
                                GOOD CAUSE STATEMENT
16
           This action may involve patents, trade secrets, customer and pricing lists and
17
     other valuable research, development, commercial, financial, technical and/or
18
     proprietary information for which special protection from public disclosure and
19
     from use for any purpose other than prosecution of this action is warranted. Such
20
     confidential and proprietary materials and information consist of, among other
21
     things, confidential business or financial information, information regarding
22
     confidential business practices, or other confidential research, development, or
23
     commercial information (including information implicating privacy rights of third
24
     parties), information otherwise generally unavailable to the public. Accordingly, to
25
     expedite the flow of information, to facilitate the prompt resolution of disputes
26
     over confidentiality of discovery materials, to adequately protect information the
27
     parties are entitled to keep confidential, to ensure that the parties are permitted
28

                                                              Civil Case No. 8:20-cv-01160-SB-DFM
                                                             [STIPULATED PROTECTIVE ORDER
                                               -2-
 1   reasonable necessary uses of such material in preparation for and in the conduct of
 2   trial, to address their handling at the end of the litigation, and serve the ends of
 3   justice, a protective order for such information is justified in this matter.
 4          It is the intent of the parties that information will not be designated as
 5   confidential for tactical reasons and that nothing be so designated without a good
 6   faith belief that it has been maintained in a confidential, non-public manner, and
 7   there is good cause why it should not be part of the public record of this case.
 8
 9   2.     DEFINITIONS
10          2.1    Action: This pending federal lawsuit.
11          2.2    Challenging Party: a Party or Non-Party that challenges the
12   designation of information or items under this Order.
13          2.3    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEY
14   EYES ONLY” Information or Items: information (regardless of how it is
15   generated, stored or maintained) or tangible things that qualify for protection under
16   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
17   Statement.
18          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
19   their support staff).
20          2.5    Designating Party: a Party or Non-Party that designates information or
21   items that it produces in disclosures or in responses to discovery as
22   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEY EYES
23   ONLY.”
24          2.6    Disclosure or Discovery Material: all items or information, regardless
25   of the medium or manner in that it is generated, stored, or maintained (including,
26   among other things, testimony, transcripts, and tangible things), that are produced
27   or generated in disclosures or responses to discovery in this matter.
28

                                                               Civil Case No. 8:20-cv-01160-SB-DFM
                                                              [STIPULATED PROTECTIVE ORDER
                                                -3-
 1         2.7    Expert: a person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its counsel to serve
 3   as an expert witness or as a consultant in this Action.
 4         2.8    “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY”:
 5         Material to be shielded from public access, restricted from any access by the
 6   parties, and available for review by Outside Counsel for the parties and others are
 7   governed by the provisions below. Such material may include the following types
 8   of information: (1) sensitive technical information, including current research,
 9   development and manufacturing information; (2) sensitive business information,
10   including highly sensitive financial or marketing information; (3) competitive
11   technical information, including technical analyses or comparisons of competitor’s
12   products or services; (4) competitive business information, including non-public
13   financial and marketing analyses, media scheduling, comparisons of competitor’s
14   products or services, and strategic product/service expansion plans; (5) personal
15   health or medical information; (6) an individual’s personal credit, banking or other
16   financial information; or (7) any other commercially sensitive information the
17   disclosure of which to non-qualified persons subject to this Order the producing
18   party reasonably and in good faith believes would likely cause harm.
19        2.9     House Counsel: attorneys who are employees of a party to this Action.
20   House Counsel does not include Outside Counsel of Record or any other outside
21   counsel.
22        2.10    Non-Party: any natural person, partnership, corporation, association,
23   or other legal entity not named as a Party to this action.
24        2.11    Outside Counsel of Record: attorneys who are not employees of a
25   party to this Action but are retained to represent or advise a party to this Action
26   and have appeared in this Action on behalf of that party or are affiliated with a law
27   firm which has appeared on behalf of that party (and includes support staff).
28

                                                                Civil Case No. 8:20-cv-01160-SB-DFM
                                                               [STIPULATED PROTECTIVE ORDER
                                               -4-
 1        2.12    Party: any party to this Action, including all of its officers, directors,
 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3   support staffs).
 4        2.13    Producing Party: a Party or Non-Party that produces Disclosure or
 5   Discovery Material in this Action.
 6        2.14    Professional Vendors: persons or entities that provide litigation
 7   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9   and their employees and subcontractors.
10        2.15    Protected Material: any Disclosure or Discovery Material that is
11   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEY
12   EYES ONLY.”
13        2.16    Receiving Party: a Party that receives Disclosure or Discovery
14   Material from a Producing Party.
15   3. SCOPE
16         The protections conferred by this Stipulation and Order cover not only
17   Protected Material (as defined above), but also (1) any information copied or
18   extracted from Protected Material; (2) all copies, excerpts, summaries, or
19   compilations of Protected Material; and (3) any testimony, conversations, or
20   presentations by Parties or their Counsel that might reveal Protected Material.
21         Any use of Protected Material at trial shall be governed by the orders of the
22   trial judge. This Order does not govern the use of Protected Material at trial.
23
24   4. DURATION
25         Even after final disposition of this litigation, the confidentiality obligations
26   imposed by this Order shall remain in effect until a Designating Party agrees
27   otherwise in writing or a court order otherwise directs. Final disposition shall be
28   deemed to be the later of (1) dismissal of all claims and defenses in this Action,

                                                              Civil Case No. 8:20-cv-01160-SB-DFM
                                                             [STIPULATED PROTECTIVE ORDER
                                               -5-
 1   with or without prejudice; and (2) final judgment herein after the completion and
 2   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 3   including the time limits for filing any motions or applications for extension of
 4   time pursuant to applicable law.
 5
 6   5. DESIGNATING PROTECTED MATERIAL
 7        5.1     Exercise of Restraint and Care in Designating Material for Protection.
 8        Each Party or Non-Party that designates information or items for protection
 9   under this Order must take care to limit any such designation to specific material
10   that qualifies under the appropriate standards. The Designating Party must
11   designate for protection only those parts of material, documents, items, or oral or
12   written communications that qualify so that other portions of the material,
13   documents, items, or communications for which protection is not warranted are not
14   swept unjustifiably within the ambit of this Order.
15        Mass, indiscriminate, or routinized designations are prohibited. Designations
16   that are shown to be clearly unjustified or that have been made for an improper
17   purpose (e.g., to unnecessarily encumber the case development process or to
18   impose unnecessary expenses and burdens on other parties) may expose the
19   Designating Party to sanctions.
20        If it comes to a Designating Party’s attention that information or items that it
21   designated for protection do not qualify for protection, that Designating Party must
22   promptly notify all other Parties that it is withdrawing the inapplicable designation.
23        5.2     Manner and Timing of Designations. Except as otherwise provided in
24   this Order (see, e.g., second paragraph of section 5.2(a) and section 5.2(b) below),
25   or as otherwise stipulated or ordered, Disclosure or Discovery Material that
26   qualifies for protection under this Order must be clearly so designated before the
27   material is disclosed or produced.
28        Designation in conformity with this Order requires:

                                                             Civil Case No. 8:20-cv-01160-SB-DFM
                                                            [STIPULATED PROTECTIVE ORDER
                                              -6-
 1         (a) for information in documentary form (e.g., paper or electronic
 2   documents, but excluding transcripts of depositions or other pretrial or trial
 3   proceedings), that the Producing Party affix at a minimum, the legend
 4   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEY EYES
 5   ONLY” (hereinafter “CONFIDENTIAL legend”), to each page that contains
 6   protected material. If only a portion or portions of the material on a page qualifies
 7   for protection, the Producing Party also must clearly identify the protected
 8   portion(s) (e.g., by making appropriate markings in the margins).
 9         A Party or Non-Party that makes original documents available for inspection
10   need not designate them for protection until after the inspecting Party has indicated
11   which documents it would like copied and produced. During the inspection and
12   before the designation, all of the material made available for inspection shall be
13   deemed “HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY.” After the
14   inspecting Party has identified the documents it wants copied and produced, the
15   Producing Party must determine which documents, or portions thereof, qualify for
16   protection under this Order. Then, before producing the specified documents, the
17   Producing Party must affix the “CONFIDENTIAL legend” to each page that
18   contains Protected Material. If only a portion or portions of the material on a page
19   qualifies for protection, the Producing Party also must clearly identify the
20   protected portion(s) (e.g., by making appropriate markings in the margins).
21             (b) for testimony given in depositions that the Designating Party identify
22   the Disclosure or Discovery Material on the record, before the close of the
23   deposition, all protected testimony or, in writing, within two (2) weeks of receipt
24   of the original deposition transcript.
25             (c) for information produced in some form other than documentary and
26   for any other tangible items, that the Producing Party affix in a prominent place on
27   the exterior of the container or containers in which the information is stored the
28   legend “CONFIDENTIAL.” If only a portion or portions of the information

                                                             Civil Case No. 8:20-cv-01160-SB-DFM
                                                            [STIPULATED PROTECTIVE ORDER
                                              -7-
 1   warrants protection, the Producing Party, to the extent practicable, shall identify
 2   the protected portion(s).
 3        5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
 4   failure to designate qualified information or items does not, standing alone, waive
 5   the Designating Party’s right to secure protection under this Order for such
 6   material. Upon timely correction of a designation, the Receiving Party must make
 7   reasonable efforts to assure that the material is treated in accordance with the
 8   provisions of this Order.
 9   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
10        6.1     Timing of Challenges. Any Party or Non-Party may challenge a
11   designation of confidentiality at any time that is consistent with the Court’s
12   Scheduling Order.
13        6.2     Meet and Confer. The Challenging Party shall initiate the dispute
14   resolution process under Local Rule 37.1 et seq.
15        6.3     The burden of persuasion in any such challenge proceeding shall be
16   on the Designating Party. Frivolous challenges, and those made for an improper
17   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
18   parties) may expose the Challenging Party to sanctions. Unless the Designating
19   Party has waived or withdrawn the confidentiality designation, all parties shall
20   continue to afford the material in question the level of protection to which it is
21   entitled under the Producing Party’s designation until the Court rules on the
22   challenge.
23   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
24        7.1     Basic Principles. A Receiving Party may use Protected Material that
25   is disclosed or produced by another Party or by a Non-Party in connection with this
26   Action only for prosecuting, defending, or attempting to settle this Action. Such
27   Protected Material may be disclosed only to the categories of persons and under
28   the conditions described in this Order. When the Action has been terminated, a

                                                              Civil Case No. 8:20-cv-01160-SB-DFM
                                                             [STIPULATED PROTECTIVE ORDER
                                               -8-
 1   Receiving Party must comply with the provisions of section 13 below (FINAL
 2   DISPOSITION).
 3              Protected Material must be stored and maintained by a Receiving Party at
 4   a location and in a secure manner that ensures that access is limited to the persons
 5   authorized under this Order.
 6        7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 7   otherwise ordered by the Court or permitted in writing by the Designating Party, a
 8   Receiving Party may disclose any information or item designated
 9   “CONFIDENTIAL” only to:
10              (a) the Receiving Party’s Outside Counsel of Record in this Action, as
11   well as employees of said Outside Counsel of Record to whom it is reasonably
12   necessary to disclose the information for this Action;
13              (b) the officers, directors, and employees (including House Counsel) of
14   the Receiving Party to whom disclosure is reasonably necessary for this Action;
15              (c) Experts (as defined in this Order) of the Receiving Party to whom
16   disclosure is reasonably necessary for this Action and who have signed the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18              (d) the Court and its personnel;
19              (e) court reporters and their staff;
20              (f) professional jury or trial consultants, mock jurors, and Professional
21   Vendors to whom disclosure is reasonably necessary for this Action and who have
22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23              (g) the author or recipient of a document containing the information or a
24   custodian or other person who otherwise possessed or knew the information;
25              (h) during their depositions, witnesses, and attorneys for witnesses, in the
26   Action to whom disclosure is reasonably necessary provided: (1) the deposing
27   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
28   they will not be permitted to keep any confidential information unless they sign the

                                                               Civil Case No. 8:20-cv-01160-SB-DFM
                                                              [STIPULATED PROTECTIVE ORDER
                                                 -9-
 1   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 2   agreed by the Designating Party or ordered by the court. Pages of transcribed
 3   deposition testimony or exhibits to depositions that reveal Protected Material may
 4   be separately bound by the court reporter and may not be disclosed to anyone
 5   except as permitted under this Stipulated Protective Order; and
 6            (i) any mediator or settlement officer, and their supporting personnel,
 7   mutually agreed upon by any of the parties engaged in settlement discussions.
 8          7.3 Disclosure of HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY
 9   Material without Further Approval. Unless permitted in writing by the designator,
10   a receiving party may disclose material designated HIGHLY CONFIDENTIAL -
11   ATTORNEY EYES ONLY without further approval only to:
12               7.3.1 The receiving party’s Outside Counsel of Record in this action
13   and employees of Outside Counsel of record to whom it is reasonably necessary to
14   disclose the information;
15               7.3.2 The Court and its personnel;
16               7.3.3 court reporters and their staff, professional jury or trial
17   consultants, and professional vendors to whom disclosure is reasonably necessary;
18
                 7.3.4 The author or recipient of a document containing the material,
19
     or a custodian or other person who otherwise possessed or knew the information;
20
     and,
21
                 7.3.5 Experts (as defined in this Order) of the Receiving Party to who
22
     disclosure is reasonably necessary for this Action and who have signed the
23
     “Acknowledgment and Agreement to Be Bound” (Exhibit A).
24
25
     8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
26
            IN OTHER LITIGATION
27
28

                                                             Civil Case No. 8:20-cv-01160-SB-DFM
                                                            [STIPULATED PROTECTIVE ORDER
                                             -10-
 1         If a Party is served with a subpoena or a court order issued in other litigation
 2   that compels disclosure of any information or items designated in this Action as
 3   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEY EYES
 4   ONLY,” that Party must:
 5             (a) promptly notify in writing the Designating Party. Such notification
 6   shall include a copy of the subpoena or court order;
 7             (b) promptly notify in writing the party who caused the subpoena or order
 8   to issue in the other litigation that some or all of the material covered by the
 9   subpoena or order is subject to this Protective Order. Such notification shall
10   include a copy of this Stipulated Protective Order; and
11             (c) cooperate with respect to all reasonable procedures sought to be
12   pursued by the Designating Party whose Protected Material may be affected.
13   If the Designating Party timely seeks a protective order, the Party served with the
14   subpoena or court order shall not produce any information designated in this action
15   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEY EYES
16   ONLY” before a determination by the court from which the subpoena or order
17   issued, unless the Party has obtained the Designating Party’s permission. The
18   Designating Party shall bear the burden and expense of seeking protection in that
19   court of its confidential material and nothing in these provisions should be
20   construed as authorizing or encouraging a Receiving Party in this Action to
21   disobey a lawful directive from another court.
22   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
23         PRODUCED IN THIS LITIGATION
24             (a) The terms of this Order are applicable to information produced by a
25   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
26   CONFIDENTIAL – ATTORNEY EYES ONLY.” Such information produced by
27   Non-Parties in connection with this litigation is protected by the remedies and
28

                                                              Civil Case No. 8:20-cv-01160-SB-DFM
                                                             [STIPULATED PROTECTIVE ORDER
                                               -11-
 1   relief provided by this Order. Nothing in these provisions should be construed as
 2   prohibiting a Non-Party from seeking additional protections.
 3             (b) In the event that a Party is required, by a valid discovery request, to
 4   produce a Non-Party’s confidential information in its possession, and the Party is
 5   subject to an agreement with the Non-Party not to produce the Non-Party’s
 6   confidential information, then the Party shall:
 7               (1) promptly notify in writing the Requesting Party and the Non-Party
 8   that some or all of the information requested is subject to a confidentiality
 9   agreement with a Non-Party;
10               (2) promptly provide the Non-Party with a copy of the Stipulated
11   Protective Order in this Action, the relevant discovery request(s), and a reasonably
12   specific description of the information requested; and,
13               (3) make the information requested available for inspection by the
14   Non-Party, if requested.
15            (c) If the Non-Party fails to seek a protective order from this court within
16   14 days of receiving the notice and accompanying information, the Receiving
17   Party may produce the Non-Party’s confidential information responsive to the
18   discovery request. If the Non-Party timely seeks a protective order, the Receiving
19   Party shall not produce any information in its possession or control that is subject
20   to the confidentiality agreement with the Non-Party before a determination by the
21   court. Absent a court order to the contrary, the Non-Party shall bear the burden and
22   expense of seeking protection in this court of its Protected Material.
23
24   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
25         If a Receiving Party learns that, by inadvertence or otherwise, it has
26   disclosed Protected Material to any person or in any circumstance not authorized
27   under this Stipulated Protective Order, the Receiving Party must immediately (a)
28   notify in writing the Designating Party of the unauthorized disclosures, (b) use its

                                                              Civil Case No. 8:20-cv-01160-SB-DFM
                                                             [STIPULATED PROTECTIVE ORDER
                                              -12-
 1   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
 2   the person or persons to whom unauthorized disclosures were made of all the terms
 3   of this Order, and (d) request such person or persons to execute the
 4   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 5   A.
 6
 7   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 8         PROTECTED MATERIAL
 9         When a Producing Party gives notice to Receiving Parties that certain
10   inadvertently produced material is subject to a claim of privilege or other
11   protection, the obligations of the Receiving Parties are those set forth in Federal
12   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
13   whatever procedure may be established in an e-discovery order that provides for
14   production without prior privilege review. Pursuant to Federal Rule of Evidence
15   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
16   of a communication or information covered by the attorney-client privilege or
17   work product protection, the parties may incorporate their agreement in the
18   stipulated protective order submitted to the court.
19
20   12.   MISCELLANEOUS
21         12.1   Right to Further Relief. Nothing in this Order abridges the right of
22   any person to seek its modification by the Court in the future.
23         12.2   Right to Assert Other Objections. By stipulating to the entry of this
24   Protective Order, no Party waives any right it otherwise would have to object to
25   disclosing or producing any information or item on any ground not addressed in
26   this Stipulated Protective Order. Similarly, no Party waives any right to object on
27   any ground to use in evidence of any of the material covered by this Protective
28   Order.

                                                             Civil Case No. 8:20-cv-01160-SB-DFM
                                                            [STIPULATED PROTECTIVE ORDER
                                              -13-
 1         12.3   Filing Protected Material. A Party that seeks to file under seal any
 2   Protected Material must comply with Civil Local Rule 79-5. Protected Material
 3   may only be filed under seal pursuant to a court order authorizing the sealing of the
 4   specific Protected Material at issue. If a Party's request to file Protected Material
 5   under seal is denied by the court, then the Receiving Party may file the information
 6   in the public record unless otherwise instructed by the court.
 7
 8   13.   FINAL DISPOSITION
 9         After the final disposition of this Action, as defined in paragraph 4, within
10   60 days of a written request by the Designating Party, each Receiving Party must
11   return all Protected Material to the Producing Party or destroy such material. As
12   used in this subdivision, “all Protected Material” includes all copies, abstracts,
13   compilations, summaries, and any other format reproducing or capturing any of the
14   Protected Material. Whether the Protected Material is returned or destroyed, the
15   Receiving Party must submit a written certification to the Producing Party (and, if
16   not the same person or entity, to the Designating Party) by the 60 day deadline that
17   (1) identifies (by category, where appropriate) all the Protected Material that was
18   returned or destroyed and (2) affirms that the Receiving Party has not retained any
19   copies, abstracts, compilations, summaries or any other format reproducing or
20   capturing any of the Protected Material. Notwithstanding this provision, Counsel
21   are entitled to retain an archival copy of all pleadings, motion papers, trial,
22   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
23   and trial exhibits, expert reports, attorney work product, and consultant and expert
24   work product, even if such materials contain Protected Material. Any such
25   archival copies that contain or constitute Protected Material remain subject to this
26   Protective Order as set forth in Section 4 (DURATION).
27
28

                                                              Civil Case No. 8:20-cv-01160-SB-DFM
                                                             [STIPULATED PROTECTIVE ORDER
                                               -14-
 1   14.   Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4
 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
 7
 8   DATED:       July 6, 2021

 9         /s/ Ben T. Lila
10   MANDOUR & ASSOCIATES, APC
     Attorneys for Plaintiff
11
12   DATED:       July 6, 2021
13
14         /s/ Michael A. Long
15   LAW OFFICE OF MICHAEL A. LONG
     Attorneys for Defendant
16
17
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
18
19   DATED: July 9, 2021
20
21
22   _____________________________________
     Honorable Douglas F. McCormick
23   UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                                          Civil Case No. 8:20-cv-01160-SB-DFM
                                                         [STIPULATED PROTECTIVE ORDER
                                           -15-
 1                                         EXHIBIT A
                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
     I, _____________________________ [print or type full name], of
 3
     _________________ [print or type full address], declare under penalty of perjury
 4
     that I have read in its entirety and understand the Stipulated Protective Order that
 5
     was issued by the United States District Court for the Central District of California
 6
     on ______ [date] in the case of Scott and Addison, LLC v. PinkBlush.com, Civil
 7
     Case No. 8:20-cv-1160-SB-DFM. I agree to comply with and to be bound by all
 8
     the terms of this Stipulated Protective Order and I understand and acknowledge
 9
     that failure to so comply could expose me to sanctions and punishment in the
10
     nature of contempt. I solemnly promise that I will not disclose in any manner any
11
     information or item that is subject to this Stipulated Protective Order to any person
12
     or entity except in strict compliance with the provisions of this Order.
13
             I further agree to submit to the jurisdiction of the United States District
14
     Court for the Central District of California for the purpose of enforcing the terms
15
     of this Stipulated Protective Order, even if such enforcement proceedings occur
16
     after termination of this action. I hereby appoint __________________________
17
     [print or type full name] of _______________________________________ [print
18
     or type full address and telephone number] as my California agent for service of
19
     process in connection with this action or any proceedings related to enforcement of
20
     this Stipulated Protective Order.
21
     Date:
22
     City and State where sworn and signed:
23
24
     Printed name:
25
26
     Signature:
27
28

                                                               Civil Case No. 8:20-cv-01160-SB-DFM
                                                              [STIPULATED PROTECTIVE ORDER
                                                -16-
